— In a medical malpractice action, defendant appeals from an order of the Supreme Court, Suffolk County (Robbins, J.), dated June 11,1981, which conditionally granted plaintiffs’ motion to vacate an earlier order of the same court, dated April 22, 1981, which had granted defendant’s motion to dismiss the complaint. Order reversed, on the law, with $50 costs and disbursements, motion denied, and order dated April 22, 1981 dismissing the complaint is reinstated. Plaintiffs failed to make an adequate showing of either excuse for their defaults or merit *835to their causes of action. Special Term’s vacatur of its earlier order of dismissal therefore constituted an improvident exercise of its discretion (see Barasch v Micueci, 49 NY2d 594). Damiani, J. P., Gibbons, O’Connor and Boyers, JJ., concur.